SMITH, J., (dissenting). In the brief filed on behalf of the State it is said that the case of Chicot County v. Davies, 40 Ark. 200, is identical with the instant case and that the act under which appellant was convicted was upheld by the court below, as having been properly passed, upon the authority of the first mentioned case. The majority opinion cites that case and quotes from the case of Harrington v. White, 131 Ark. 291, and it is evident that the majority has relied upon these two cases as being decisive of the particular point which, according to my opinion, makes the act invalid. But there is a very important difference between the facts as recited in the case of Chicot County v. Davies and the instant case. It is true that the House journal in the Chicot County v. Davies case showed the adoption of the amendment; and it is also true that the bill as approved by the Governor did not include the amendment adopted by the House, and the court, therefore, indulged the presumption in that case that the House had receded from its amendment before passing the bill. That presumption was properly indulged in that case because there was no showing whatever that the bill had been engrossed so as to include the amendment before it was placed on its final passage. The bill there was a House bill and it was, therefore, subject to engrossment in the House—it having originated there. Not having been engrossed, it was proper in that case to indulge the presumption that the House had receded from its amendment (otherwise it would have engrossed the bill), and that the bill transmitted to the Senate was the bill as passed by the House. That presumption cannot be indulged here for the reason that every record offered in evidence, including the journal of the Senate, shows that the bill was engrossed. We judicially know what it means to engross a bill; we judicially know that in both the House'and the Senate there is a standing and privileged committee whose duty it is to see that bills originating in the respective houses, and amended therein, are engrossed before being placed upon their final passage. It is the business of these committees to see that these amendments are properly fitted into the bills which they amend so that when placed upon third reading and final passage the bills may read as amended. It is the business of the committees, not only to discharge this duty, but to report to their respective houses when they have done so, to the end that it may be known that the bill is ready for its final reading. And the engrossing committees are privileged committees because it is provided by the rules that “they shall have leave to sit and report at any time.” That duty was discharged here and a formal report to that effect was made, and this report meant, and was intended to mean, and could only mean, that the bill was ready for its third and final reading and when so read would include the amendment which had been adopted. This report showing the engrossment of the bill was made on January 23, and on January 24 the bill was read the third time and passed. Of course, it is, and must be, the law that all presumptions are to be indulged in favor of the validity of an enrolled bill which the G-ovemor has signed; but these presumptions can not overcome affirmative, undisputed, uncontradicted official records which appear to have been properly made and kept and which show that the bill approved by the Governor is not the bill passed by the Legislature. In my opinion the ease of Harrington v. White, supra, gives no support to the majority opinion, but, upon the contrary, supports the views here expressed. There a conflict between the journals of the two houses appeared; but the opinion in that case recites the facts to be that the amendments were engrossed into the bill in the House, that being the body in which the bill originated, and that the bill as enrolled and approved by the Governor was identical with the bill as engrossed by the House engrossing committee. In this case of Harrington v. White, supra, the bill had been engrossed by the House engrossing committee; while in the instant case the bill had been engrossed by the Senate committee, the bill being engrossed in each instance by the engrossing committee of the house in which it had originated. We, therefore, indulged the presumption in the case of Harrington v. White, that the House engrossing committee had properly discharged its duty in the engrossment of the bill; but in the instant case we do not have to presume that the engrossing committee did its duty. We have an affirmative, uncontradicted recital of the Senate journal to that effect, and if we are to give faith and credit to records, which note every step taken in the enactment of this bill into a law, it must appear that the bill approved by the Governor is not the one passed by the Legislature. The ad hommem argument is made that the bill approved by the Governor is more sensible and less contradictory than the engrossed bill would have been. But no such test should be applied for the purpose of overcoming the recitals of unambiguous, uncontradicted official records. And in my opinion this is especially true when we take into account the notorious laxity of the Legislature in passing local bills, and we should not tear down the safeguards of the law thrown around legislation of that character. I dissent, therefore, from the finding of the majority that the act under which appellant was convicted was properly passed.